DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 2, 6-8 and 19-21 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 5/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9070468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim(s) 1, 3-5, 9-18 and 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 16, 25, 30 and 33; in brief and saliently: An apparatus and/or method thereof, comprising: an input magnet; an output magnet; a channel connected to the input and output magnets; and a magnetic junction having a free magnetic layer connected to the input and the output magnet, wherein the input and output magnets have free magnetizations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO

Art Unit 2827


/FERNANDO HIDALGO/
Primary Examiner, Art Unit 2827